DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 9/16/22.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-20 are currently pending.
4.	Claims 1 and 11 are amended.  Claims 2-10 and 12-20 are Original. 

Response to Arguments
                                           Response: 35 U.S.C.  § 101
5.    Applicants argue:
	“The present claims recite an improvement to computer modeling to determine 
“determine one or more vehicle suspension component geometries.” See Specification, {{[ 0018, 
0026.  Notably, although the claim recitations invoke mathematical techniques, the claims do not
preempt all use of such techniques, even for determining vehicle suspension component
geometries. The claims recite simulating a vehicle suspension component and determining hard
points in manners that could not be practiced in the human mind. In short, the claims recite a
specific technical improvement, and not an ineligible abstract idea.
The Office Action (pages 2-4) found that the independent claims were drawn to an
ineligible abstract idea because recitations of the claims allegedly “cover[] a mathematical
concept.” The present rejections should be withdrawn because, as the above-referenced Federal
Circuit precedent makes clear, claims are not ineligible simply because they lack physical
components or because their recitations encompass mathematical concepts, yet the Office Action
alleges that the claims recite ineligible abstract idea simply because they “cover” purported
mathematical concepts. Moreover, the Office’s § 101 rejection is insufficiently supported, 1.e.,
fails to identify specific mathematical concepts as set forth in MPEP § 2106.04(a)(1), and fails to
account for the claims as a whole.
Yet further, the present rejection should be withdrawn at least because the claims in this
application are patent eligible like the claims at issue in McRo, Inc. v. Bandai Namco Games 
America Inc., 837 F. 3d 1299 (Fed. Cir. 2016). The claims at issue in that case were about
automating a 3D animator’s tasks by using “rules that are applied to the timed transcript to
determine the morph weight outputs.” /d. at 1307. The final recitation of the representative claim
at issue in McRo was “applying said final stream of output morph weight sets to a sequence of
animated characters to produce lip synchronization and facial expression control of said
animated characters.” In other words, that claim, as with the claims here, recited applying
algorithmic steps to data to then provide an output. Just as the claims here are focused on a
specific improvement to determining vehicle suspension geometries including suspension hard
points, the claims in McRo were not directed to an ineligible abstract idea because they were
“focused on a specific asserted improvement in computer animation, 1.e., the automatic use of
rules of a particular type.” /d. at 1314. That is, the present claims recite a specific improvement
in determining vehicle suspension geometries and do not encompass all applications of Gaussian
process modeling or kinematic curves, for example. The mere fact that the claims recite
mathematical techniques as part of the improved solution for computer modeling of vehicle
suspension geometries does not render the claims in eligible.
At least for the foregoing reasons, the § 101 rejection of the independent claims, and
therefore of all claims, should be withdrawn.” (Remarks: pages 8-9)

6.    Examiner Response:
	The applicant argues that the current claim language recites an improvement to computer 
modeling.  The applicant points to paragraph [0018] of the specification for support for the 
improvement to computer modeling.  Paragraph [0018] states “[0018] Techniques discussed 
herein improve the suspension design process by applying artificial intelligence techniques to the 
design process to reduce time-intensive aspects of the design process. Techniques discussed 
herein can input a set of hard-point locations and corresponding kinematic curves and learn the 
relationship between the hard-point locations and kinematic curves using Gaussian Process 
Modelling (GPM). GPM is a technique for learning input-output mappings for a MacPherson 
strut suspension design process based on limited training data. In this example, GPM is used to 
predict a set of kinematic curves corresponding to hard-points for MacPherson strut suspension. 
Predicting the kinematic curves corresponding to hard-points can reduce the amount of time 
required to select hard-points for a MacPherson struct suspension design process from multiple 
weeks to less than one day, for example.”.  The examiner notes that looking at the claim 
language, the examiner does not see what technical field is being improved.  A technical field, 
for example, would involve improving a CAD system, where a simulation is conducted.  In 
MPEP 2106.05(f) (2) it that states “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” does not “provide a sufficient inventive concept.” Intellectual Ventures I LLC v. Capital One Bank (USA) (“Intellectual Ventures v. Capital One Bank”), 792 F.3d 1363, 1367 (Fed. Cir. 2015).  The examiner also notes that the improvement to reduce the amount of time required to select hard-points is not an improvement to computer modeling.
	Also, the examiner notes that the claim language, for example from claim 11 cover a mathematical concept.  The limitation of claim 11 states “simulating behavior of a vehicle suspension component based on sampling a geometry space including first vehicle suspension component hard-points using Gaussian process modeling”.  This limitation is using Gaussian process modeling to determine hard-points for a vehicle suspension component.  Under MPEP 2106.04(a)(2), this limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.  The other limitation of claim 11 states “determining one or more vehicle suspension component geometries including second vehicle suspension component hard-points based on first kinematic curves indicated by the first vehicle suspension component hard-points and corresponding to behavior of the vehicle suspension component”.  This limitation is determining one or more vehicle suspension component geometries that include second vehicle suspension component hard-points based on first kinematic curves indicated by the first vehicle suspension component hard-point.  Under MPEP 2106.04(a)(2), this limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.  
	Further, the applicant points to the McRO court case for support as to why the claim 
language shows an improvement to computer modeling.  The examiner notes that in the McRO 
case, the court used a claim construction analysis, interpreting the claimed “first set of rules” as 
being limited to rules that evaluate sub-sequences consisting of multiple sequential phonemes.  
Under this interpretation, the court found while the claims may not recite a particular species of 
rules to be applied, they are still limited to a particular genus of rules (i.e., those that evaluate 
sequences of multiple phonemes) and therefore do not preempt all rules-based techniques for 
solving the problem at hand.  The applicant argues that the current claim language recites 
applying algorithmic steps to data to then provide an output. As stated above, in MPEP 
2106.05(f) (2) it that states “claiming the improved speed or efficiency inherent with applying 
the abstract idea on a computer” does not “provide a sufficient inventive concept.” Intellectual 
Ventures I LLC v. Capital One Bank (USA) (“Intellectual Ventures v. Capital One Bank”), 792 
F.3d 1363, 1367 (Fed. Cir. 2015).  Also, it’s unclear exactly what the rules are for the claim 
language, where the claim is improving the relevant technology (computer modeling).  Further, 
the claim language of claim 11 also does not include a computer or components of a computer, 
but if written with, for example, a processor, the claim language would still not be eligible under 
35 U.S.C. 101. For example, adding the phrase “by a processor” to the claim language, would 
encompass the processor be recited at a high level of generality such that it amounts no more 
than mere instructions to apply the exception using a computer and/or a generic computer
component.

                                           Response: 35 U.S.C.  § 103
7.    Applicants argue:
	“Claim 1 is rejected under § 103 as allegedly unpatentable over NPL Tao in view of NPL
Dawkins in further view of Tang. Claim 1 recites: “first kinematic curves indicated by the first
vehicle suspension component hard-points.” The Office action acknowledges that Tao and Tang
fail to disclose this recitation and relied on Dawkins. Dawkins teaches “a 7-DOF full suspension
model, shown in Figure 1, will be used in the ASKF to estimate the terrain profile. The model
consists of the sprung mass which can heave (z), roll (</JR) and pitch (0p) as well as for 
translating un-sprung masses representing each corner of the vehicle (wij)” (Dawkins, p. 2793, § 
IIIA, ⁋ 1, 11. 1-5). Dawkins further teaches “shown in Figs. 4-6 are the results for the estimation 
of the heave, pitch, and roll motions of the vehicle” (Dawkins, p 2795 § IV, ⁋ 2, 11. 1-2).  At a 
minimum, Dawkins’ model does not include “first kinematic curves indicated by the vehicle 
suspension component hard-points,” as recited. For at least these reasons the § 103 rejections of
claims 1 and 11, and therefore of all claims, should be withdrawn.” (Remarks: pages 9-10) 

8.    Examiner Response:
	The Applicant’s arguments on pages 9-10 with respect to the limitation of claim 1 that
states “determine one or more vehicle suspension component geometries including second 
vehicle suspension component hard-points based on first kinematic curves indicated by the first 
vehicle suspension component hard-points and corresponding to behavior of the vehicle 
suspension component” have been considered but are moot because the arguments do not apply 
to the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claim covers performance of the limitation as a mathematical concept.
Claims 1 and 11
Regarding step 1, claims 1 and 11 are directed towards a computer and a method which are eligible statutory categories of invention under 101.
Claim 11
Regarding step 2A, prong 1, claim 11 recites “simulating behavior of a vehicle suspension component based on sampling a geometry space including first vehicle suspension component hard-points using Gaussian process modeling”.  This limitation is using Gaussian process modeling to determine hard-points for a vehicle suspension component.  Therefore, under MPEP 2106.04(a)(2), this limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 11 recites “determining one or more vehicle suspension component geometries including second vehicle suspension component hard-points based on first kinematic curves indicated by the first vehicle suspension component hard-points and corresponding to behavior of the vehicle suspension component”.  This limitation is determining one or more vehicle suspension component geometries that include second vehicle suspension component hard-points based on first kinematic curves indicated by the first vehicle suspension component hard-point.  Therefore, under MPEP 2106.04(a)(2), this limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Regarding step 2A, prong 2, the claim language also does not include a computer or components of a computer, but if written with, for example, a processor, the claim language would still not be eligible under 35 U.S.C. 101. For example, adding the phrase “by a processor” to the claim language, would encompass the processor be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, the additional element of a processor does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the claim does not include the additional element of a processor.
However, if written with a processor as shown above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the
additional element of the processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on
practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).
Claim 1
Regarding step 2A, prong 2, claim 1 recites the additional element of a computer, processor and memory.  The computer, processor and memory would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer, processor and memory amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 1 recites the same substantive limitations as claim 11 and are rejected using the same teachings.
Claims 2 and 12
Dependent claims 2 and 12 recite “wherein the vehicle suspension component hard-points are locations at which the vehicle suspension component attaches to a vehicle body”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 3 and 13
Dependent claims 3 and 13 recite “wherein the vehicle suspension component is a MacPherson strut including a lower control arm that attaches a vehicle wheel to the vehicle”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 4 and 14
Dependent claims 4 and 14 recite “wherein manufacturing the vehicle includes
configuring the vehicle suspension component according to determined suspension parameters including attaching the vehicle suspension components at determined hard-points to permit a vehicle wheel to move relative to the vehicle including steering the vehicle wheel”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 5 and 15
Dependent claims 5 and 15 recite “wherein the first kinematic curves include curves describing vehicle wheel attitude and vehicle suspension travel”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 6 and 16
Dependent claims 6 and 16 recite “the instructions further including instructions to sample the geometry space including vehicle suspension component hard-points based on Bayesian optimization to minimize errors determined by comparing second kinematic curves iteratively generated by modeling software to the first kinematic curves”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claims 7 and 17
Dependent claims 7 and 17 recite “including instructions to compare the second kinematic curves to the first kinematic curves based on curvature, slope, minimum value, maximum value, and value at one specific wheel travel including zero wheel travel, maximum wheel travel, and minimum wheel travel”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    

Claims 8 and 18
Dependent claims 8 and 18 recite “wherein Gaussian process modeling determines a best geometry by determining a minimum error between first kinematic curves and second kinematic curves”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claims 9 and 19
Dependent claims 9 and 19 recite “wherein Gaussian process modeling determines one or more other geometries that are similar to the best geometry based on determining errors between first kinematic curves and second kinematic curves similar to the minimum error”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claims 10 and 20
Dependent claims 9 and 19 recite “including instructions to begin Gaussian process modeling by one or more of beginning by randomly sampling the geometry space and beginning with a previously determined geometry”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 10-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable 
over online reference Enhanced Gaussian Process Metamodeling and Collaborative Optimization for Vehicle Suspension Design Optimization, written by Tao et al. in view of online reference Simulation and analysis of vertical displacement characteristics of three wheels reverse trike vehicle with PID controller application, written by Wibowo et al. in further view of Tang et al. (U.S. Patent 5,880,362).

Examiner’s note: Regarding the limitation of claim 1 that states “simulate behavior of a vehicle suspension component based on sampling a geometry space including vehicle suspension component hard-points using Gaussian process modeling”, the examiner considers the rear strut to be the first vehicle suspension component, since the vehicle suspension component can include MacPherson structs, see paragraph [0006] of the specification and Pg. 6, sec. 4.1 General Problem Description, 1st paragraph, “The enhanced GP metamodeling and difference, etc.” of the Tao et al. reference.

With respect to claim 1, Tao et al. discloses “simulate behavior of a vehicle suspension component based on sampling a geometry space including first vehicle suspension component hard-points using Gaussian process modeling” as [Tao et al. (Pg. 6, sec. 4.1 General Problem Description, 1st paragraph, “The enhanced GP metamodeling and difference, etc.”)] Examiner’s interpretation: The examiner considers the rear strut to be the first vehicle suspension component, since the vehicle suspension component can include MacPherson structs, see paragraph [0006] of the specification;
While the Tao et al. reference teaches simulating the behavior of a vehicle suspension 
component based on sampling a geometry space including vehicle suspension component hard-points using Gaussian process modeling, Tao et al. does not explicitly disclose “determine one or more vehicle suspension component geometries including second vehicle suspension component hard-points based on first kinematic curves indicated by the first vehicle suspension component hard-points and corresponding to behavior of the vehicle suspension component”
Wibowo et al. discloses “determine one or more vehicle suspension component geometries including second vehicle suspension component hard-points based on first kinematic curves indicated by the first vehicle suspension component hard-points and corresponding to behavior of the vehicle suspension component” as [Wibowo et al. (Pg. 9, Response of Passive (Open-Loop) Suspension System or System without A Controller, “Open-loop system response to a unit step, etc.”, Figs. 6 and 8)] Examiner’s interpretation: The examiner considers the rear wheel to be the second vehicle suspension component, since the rear wheel is the third wheel of the trike vehicle.  Also, the examiner considers the curves shown in Fig. 8, to be the kinematic curves, since the graph is displaying the damped response of the right front, left front and rear wheels.  Further, with analyzing the damped response of the right front, left front and rear wheels, demonstrates that there are hard-points associated with the vehicle suspension components, since hard-points are locations at which the vehicle suspension component attaches to a vehicle, see paragraph [0006] of the specification.
Tao et al. and Wibowo et al. are analogous art because they are from the same field endeavor of analyzing the suspension of a vehicle.
Before the effective filing date of the invention, it would have been obvious to a person 
of ordinary skill in the art to modify the teachings of Tao et al. of simulating the behavior of a vehicle suspension component based on sampling a geometry space including vehicle suspension component hard-points using Gaussian process modeling by incorporating determine one or more vehicle suspension component geometries including second vehicle suspension component hard-points based on first kinematic curves indicated by the first vehicle suspension component hard-points and corresponding to behavior of the vehicle suspension component as taught by Wibowo et al. for the purpose of comparing the performance of passive and active suspension systems of a three-wheel reverse trike vehicle.
Tao et al. in view of Wibowo et al. teaches determine one or more vehicle suspension component geometries including second vehicle suspension component hard-points based on first kinematic curves indicated by the first vehicle suspension component hard-points and corresponding to behavior of the vehicle suspension component.
The motivation for doing so would have been because Wibowo et al. teaches that by comparing the performance of passive and active suspension systems of a three-wheel reverse trike vehicle, the ability to determine the results of the displacement and acceleration of the vehicle body can be accomplished (Wibowo et al. (Abstract, Conclusions, 1st – 4th bullet, “Open-loop suspension have a steady-state, etc.”).
While the combination of Tao et al. and Wibowo et al. teaches simulating the behavior of a vehicle suspension component based on sampling a geometry space and determining one or more vehicle suspension component geometries including second vehicle suspension component hard-points based on first kinematic curves indicated by the first vehicle suspension component hard-points and corresponding to behavior of the vehicle suspension component, Tao et al. and Wibowo et al. do not explicitly disclose “A computer, comprising a processor; and a memory, the memory including instructions to be executed by the processor”
Tang et al. discloses “A computer, comprising a processor” as [Tang et al. (Col. 2 lines 66-67, “The system for simulating the vehicle/roadway, etc.”)] Examiner’s interpretation: By having a computer demonstrates that there’s a processor, since a processor is embedded within a computer;
“and a memory, the memory including instructions to be executed by the processor” as Tang et al. (Col. 4 lines 33-40, “After the creation of each of the, etc.”, Fig. 2)];
Tao et al., Wibowo et al. and Tang et al. are analogous art because they are from the same field endeavor of analyzing the suspension of a vehicle.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Tao et al. and Wibowo et al. of simulating the behavior of a vehicle suspension component based on sampling a geometry space and determining one or more vehicle suspension component geometries including the vehicle suspension component hard-points based on first kinematic curves corresponding to behavior of the vehicle suspension component by incorporating A computer, comprising a processor; and a memory, the memory including instructions to be executed by the processor as taught by Tang et al. for the purpose of simulating the interaction of a simulated vehicle with one or more simulated road surfaces.
Tao et al. in view of Wibowo et al. in further view of Tang et al. teaches A computer, comprising a processor and a memory, the memory including instructions to be executed by the processor.
The motivation for doing so would have been because Tang et al. teaches that by simulating the interaction of a simulated vehicle with one or more simulated road surfaces, the ability to simulate all of the vehicle components in the proving ground and environment can be accomplished (Tang et al. (Col. 2 lines 10-20, “The present invention allows for the, etc.”).

With respect to claim 2, the combination of Tao et al., Wibowo et al. and Tang et al. discloses the computer of claim 1 above, and Tao et al. further discloses “wherein the vehicle suspension component hard-points are locations at which the vehicle suspension component attaches to a vehicle body” as [Tao et al. (Pg. 6, sec. 4.1 General Problem Description, 1st paragraph, “The enhanced GP metamodeling and difference, etc.”)];

With respect to claim 3, the combination of Tao et al., Wibowo et al. and Tang et al. discloses the computer of claim 1 above, and Tao et al. further discloses “wherein the vehicle suspension component is a MacPherson strut including a lower control arm that attaches a vehicle wheel to the vehicle” as [Tao et al. (Pg. 6, sec. 4.1 General Problem Description, 1st paragraph, “The enhanced GP metamodeling and difference, etc.”)];

Examiner’s note: Regarding claim 4, the examiner notes that the design variables are used for the design of a vehicle that can move, see Pg. 6, sec. 4.1 General Problem Description, 1st paragraph, “The enhanced GP metamodeling and difference, etc.”, Figs. 4-6 and Tables 2 and 3 of the Tao et al. reference.

With respect to claim 4, the combination of Tao et al., Wibowo et al. and Tang et al. discloses the computer of claim 3 above, and Tao et al. further discloses “wherein manufacturing the vehicle includes configuring the vehicle suspension component according to determined suspension parameters including attaching the vehicle suspension components at determined hard-points to permit a vehicle wheel to move relative to the vehicle including steering the vehicle wheel” as [Tao et al. (Pg. 6, sec. 4.1 General Problem Description, 1st paragraph, “The enhanced GP metamodeling and difference, etc.”, Figs. 4-6 and Tables 2 and 3)] Examiner’s interpretation: The design variables are used for the design of a vehicle that can move;

With respect to claim 10, the combination of Tao et al., Wibowo et al. and Tang et al. discloses the computer of claim 1 above, and Tao et al. further discloses “including instructions to begin Gaussian process modeling by one or more of beginning by randomly sampling the geometry space and beginning with a previously determined geometry.” as [Tao et al. (Pg. 8, sec. 4.2 Gaussian Process (GP) Metamodeling for Vehicle Dynamical Responses, 1st – 2nd paragraph, “Since the functions, etc.”)];

With respect to claim 11, Tao et al. discloses “A method” as [Tao et al. (Pg. 2, Enhanced Gaussian Process (GP) Metamodeling method, “In this section, we first briefly, etc.”, Pg. 2, sec. 2.1 GP Modeling Procedure, 1st paragraph, “Let x = [x1, x2, …xd]T and, etc.”)];
The other limitations of claim recite the same limitations of claim 1 above and are rejected using the same teachings.

With respect to claims 12-14 and 20, the claim recites the same substantive limitations as claims 2-4 and 10 above, and are rejected using the same teachings.

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over
online reference Enhanced Gaussian Process Metamodeling and Collaborative Optimization for Vehicle Suspension Design Optimization, written by Tao et al., online reference Simulation and analysis of vertical displacement characteristics of three wheels reverse trike vehicle with PID controller application, written by Wibowo et al., Tang et al. (U.S. Patent 5,880,362) in view of Model Based Off-Road Terrain Profile Estimation, written by Dawkins.

Examiner’s note: Regarding claim 5, the examiner considers the curves in Figs. 5 and 6 of the Dawkins reference displaying the roll and pitch motion to be the first kinematic curves, since the first kinematic curves includes describing vehicle wheel attitude, which is the pitch and roll motion, see Non-Patent literature Motion Control of the Vehicle with an Active Suspension System Pg. 1137, Conclusion, “OPCM, a new control logic, etc.”, see Pg. 2795, sec. 4 Discussion and Results, 2nd paragraph, “Shown in Figs. 4-6 are the results, etc.” and Figs. 5-6 of the Dawkins reference.
With respect to claim 5, the combination of Tao et al., Wibowo et al. and Tang et al. discloses the computer of claim 1 above.
	While the combination of Tao et al., Wibowo et al. and Tang et al. teaches determining one or more vehicle suspension component geometries including second vehicle suspension component hard-points based on first kinematic curves indicated by the first vehicle suspension component hard-points and corresponding to behavior of the vehicle suspension component, Tao et al., Wibowo et al. and Tang et al. do not explicitly disclose “wherein the first kinematic curves include curves describing vehicle wheel attitude and vehicle suspension travel”
Dawkins discloses “wherein the first kinematic curves include curves describing vehicle wheel attitude and vehicle suspension travel”  as [Dawkins (Pg. 2795, sec. 4 Discussion and Results, 2nd paragraph, “Shown in Figs. 4-6 are the results, etc.”, Figs. 5-6)] Examiner’s interpretation: The examiner considers the curves in Figs. 5 and 6 of the Dawkins reference displaying the roll and pitch motion to be the first kinematic curves, since the first kinematic curves includes describing vehicle wheel attitude, which is the pitch and roll motion, see Non-Patent literature Motion Control of the Vehicle with an Active Suspension System Pg. 1137, Conclusion, “OPCM, a new control logic, etc.”.
 Tao et al., Wibowo et al., Tang et al. and Dawkins are analogous art because they are from the same field endeavor of analyzing the suspension of a vehicle.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Tao et al., Wibowo et al. and Tang et al. of determining one or more vehicle suspension component geometries including second vehicle suspension component hard-points based on first kinematic curves indicated by the first vehicle suspension component hard-points and corresponding to behavior of the vehicle suspension component by incorporating wherein the first kinematic curves include curves describing vehicle wheel attitude and vehicle suspension travel as taught by Dawkins for the purpose of estimating an off-road terrain profile.
Tao et al. in view of Wibowo et al. in further view of Tang et al. in further view of Dawkins teaches wherein the first kinematic curves include curves describing vehicle wheel attitude and vehicle suspension travel.
The motivation for doing so would have been because Dawkins teaches that by estimating an off-road terrain profile, the ability to capture the low frequency content of the terrain can be accomplished (Dawkins (Pg. 2797, sec. 5 Conclusion/Future Work, 1st paragraph, “An augmented state Kalman filter, etc.).

With respect to claim 15, the claim recites the same substantive limitations as claims 5 above, and is rejected using the same teachings.

Claim(s) 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Online reference Enhanced Gaussian Process Metamodeling and Collaborative Optimization for Vehicle Suspension Design Optimization, written by Tao et al., online reference Simulation and analysis of vertical displacement characteristics of three wheels reverse trike vehicle with PID controller application, written by Wibowo et al., Tang et al. (U.S. Patent 5,880,362) in view of online reference MacPherson Suspension System Modeling and Control with MDP, written by Ikonen et al. 

With respect to claim 6, the combination of Tao et al., Wibowo et al. and Tang et al. discloses the computer of claim 1 above.
While the combination of Tao et al., Wibowo et al. and Tang et al. teaches determine one or more vehicle suspension component geometries including the vehicle suspension component hard-points based on first kinematic curves, Tao et al., Wibowo et al. and Tang et al. do not explicitly disclose “instructions to sample the geometry space including vehicle suspension component hard-points based on Bayesian optimization to minimize errors determined by comparing second kinematic curves iteratively generated by modeling software to the first kinematic curves.”
Ikonen et al. discloses “including instructions to sample the geometry space including vehicle suspension component hard-points based on Bayesian optimization to minimize errors determined by comparing second kinematic curves iteratively generated by modeling software to the first kinematic curves.” as [Ikonen et al. (Pg. 6, sec. C. State estimation, 1st paragraph, “In real life applications, noise in system, etc.”, Pg. 7, sec. B Simulations, “Figure 7 illustrates the active and passive, etc.”, Fig. 7)] Examiner’s interpretation: The examiner considers the curves shown in Fig. 7 of the Ikonen et al. reference to be the first and second kinematic curves, since the 
Tao et al., Wibowo et al., Tang et al. and Ikonen et al. are analogous art because they are from the same field endeavor of analyzing the suspension of a vehicle.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Tao et al., Wibowo et al. and Tang et al. of determining one or more vehicle suspension component geometries including second vehicle suspension component hard-points based on first kinematic curves by incorporating including instructions to sample the geometry space including vehicle suspension component hard-points based on Bayesian optimization to minimize errors determined by comparing second kinematic curves iteratively generated by modeling software to the first kinematic curves as taught by Ikonen et al. for the purpose of deriving a non-linear dynamic model for a MacPherson suspension system.
Tao et al. in view of Wibowo et al. in further view of Tang et al. in further view of Ikonen et al. teaches including instructions to sample the geometry space including vehicle suspension component hard-points based on Bayesian optimization to minimize errors determined by comparing second kinematic curves iteratively generated by modeling software to the first kinematic curves.
The motivation for doing so would have been because Ikonen et al. teaches that by deriving a non-linear dynamic model for a MacPherson suspension system, the ability to analyze the dynamic behavior of the system can be accomplished (Ikonen et al. (Pg. 7, sec. 6 Summary and Discussion).

Examiner’s note: Regarding the limitation of claim 7 that states “instructions to compare the second kinematic curves to the first kinematic curves based on curvature, slope, minimum value, maximum value”, the examiner notes Fig. 7 displays the curvature, slope and maximum and minimum values of the kinematic curves of a vehicle, see Pg. 7, sec. B Simulations, “Figure 7 illustrates the active and passive, etc.” and Fig. 7 of the Tao et al. reference.
Regarding the limitation of claim 7 that states “and value at one specific wheel travel including zero wheel travel, maximum wheel travel, and minimum wheel travel”, the examiner notes Fig. 7 displays the kinematic curves of a vehicle.  The examiner considers the staring point of the graphs to be the zero wheel travel, since the kinematic curves are displaying the suspension deflection, tyre deflection, sprung mass acceleration, etc. based when the vehicle is moving, see Pg. 7, sec. B Simulations, “Figure 7 illustrates the active and passive, etc.” and Fig. 7 of the Tao et al. reference.

With respect to claim 7, the combination of Tao et al., Wibowo et al., Tang et al. and Ikonen et al. discloses the computer of claim 6 above, and Ikonen et al. further discloses “instructions to compare the second kinematic curves to the first kinematic curves based on curvature, slope, minimum value, maximum value” as [Ikonen et al. (Pg. 7, sec. B Simulations, “Figure 7 illustrates the active and passive, etc.”, Fig. 7)] Examiner’s interpretation: Fig. 7 displays the curvature, slope and maximum and minimum values of the kinematic curves of a vehicle; 
“and value at one specific wheel travel including zero wheel travel, maximum wheel travel, and minimum wheel travel.” as [Ikonen et al. (Pg. 7, sec. B Simulations, “Figure 7 illustrates the active and passive, etc.”, Fig. 7)] Examiner’s interpretation: Fig. 7 displays the kinematic curves of a vehicle.  The examiner considers the staring point of the graphs to be the zero wheel travel, since the kinematic curves are displaying the suspension deflection, tyre deflection, sprung mass acceleration, etc. based when the vehicle is moving; 

With respect to claim 16, the claim recites the same substantive limitations as claim 6 above, and are rejected using the same teachings.

With respect to claim 17, the claim recites the same substantive limitations as claim 7 above, and are rejected using the same teachings.

Claim(s) 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Online reference Enhanced Gaussian Process Metamodeling and Collaborative Optimization for Vehicle Suspension Design Optimization, written by Tao et al., online reference online reference Simulation and analysis of vertical displacement characteristics of three wheels reverse trike vehicle with PID controller application, written by Wibowo et al., Tang et al. (U.S. Patent 5,880,362), online reference MacPherson Suspension System Modeling and Control with MDP, written by Ikonen et al. in view of online reference The Performance of Vehicle Suspensions Fitted With Controllable Dampers, written by Firth.

Examiner’s note:  Regarding claim 8, the examiner notes Figs. 3.2 (a), (b) and (c), displays kinematic curves with a varying spring stiffness and a damper parameter, which demonstrates the performance in terms of ride comfort and road holding for a suspension working space.  Knowing the performance values for the different spring stiffness and damping, demonstrates that there’s best geometry is being determined.  Further, the responses of the suspension working space (SWS) are Gaussian responses, which demonstrates that a Gaussian process determines the best geometry between the kinematic curves, see Pg. 29, Suspension Working Space (SWS), “This parameter is defined as the rms value, etc.”, Pgs. 35-37, sec. 3.3 Results, 1st – 3rd paragraph, “The rms values of weighted body acceleration, etc.” and Figs. 3.2 (a), (b) and (c) of the Firth reference.

With respect to claim 8, the combination of Tao et al., Wibowo et al., Tang et al. and Ikonen et al. discloses the computer of claim 7.
While the combination of Tao et al., Wibowo et al., Tang et al. and Ikonen et al. teaches comparing the first and second kinematic curves of a vehicle, Tao et al., Wibowo et al., Tang et al. and Ikonen et al. do not explicitly disclose “wherein Gaussian process modeling determines a best geometry by determining a minimum error between first kinematic curves and second kinematic curves”
Firth discloses “wherein Gaussian process modeling determines a best geometry by determining a minimum error between first kinematic curves and second kinematic curves.” as [Firth (Pg. 29, Suspension Working Space (SWS), “This parameter is defined as the rms value, etc.”, Pgs. 35-37, sec. 3.3 Results, 1st – 3rd paragraph, “The rms values of weighted body acceleration, etc.”, Figs. 3.2 (a), (b) and (c))] Examiner’s interpretation: Figs. 3.2 (a), (b) and (c), displays kinematic curves with a varying spring stiffness and a damper parameter, which demonstrates the performance in terms of ride comfort and road holding for a suspension working space.  Knowing the performance values for the different spring stiffness and damping, demonstrates that there’s best geometry is being determined.  Further, the responses of the suspension working space (SWS) are Gaussian responses, which demonstrates that a Gaussian process determines the best geometry between the kinematic curves;
Tao et al., Wibowo et al., Tang et al., Ikonen et al. and Firth are analogous art because they are from the same field endeavor of analyzing the suspension of a vehicle.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Tao et al., Wibowo et al., Tang et al. and Ikonen et al. of comparing the first and second kinematic curves of a vehicle by incorporating wherein Gaussian process modeling determines a best geometry by determining a minimum error between first kinematic curves and second kinematic curves as taught by Firth for the purpose of modeling a vehicle and road surface to analyze passive and active vehicle suspensions.
Tao et al. in view of Wibowo et al. in further view of Tang et al. in further view of Ikonen et al. in further view of Firth teaches wherein Gaussian process modeling determines a best geometry by determining a minimum error between first kinematic curves and second kinematic curves.
The motivation for doing so would have been because Firth teaches that by modeling a vehicle and road surface to analyze passive and active vehicle suspensions, the ability to analyze the performance of the vehicle in terms of ride comfort, road holding ability and suspension can be accomplished (Firth (Abstract).

Examiner’s note: Regarding claim 9, the examiner notes Figs. 3.2 (a), (b) and (c), displays kinematic curves with a varying spring stiffness and a damper parameter.  This demonstrates that there are one or more other geometries that are similar to the best geometry, see Pg. 29, Suspension Working Space (SWS), “This parameter is defined as the rms value, etc.”, Pgs. 35-37, sec. 3.3 Results, 1st – 3rd paragraph, “The rms values of weighted body acceleration, etc.” and Figs. 3.2 (a), (b) and (c) of the Firth reference.

With respect to claim 9, the combination of Tao et al., Wibowo et al., Tang et al., Ikonen et al. and Firth discloses the computer of claim 8, Firth further discloses “wherein Gaussian process modeling determines one or more other geometries that are similar to the best geometry based on determining errors between first kinematic curves and second kinematic curves similar to the minimum error.” as [Firth (Pg. 29, Suspension Working Space (SWS), “This parameter is defined as the rms value, etc.”, Pgs. 35-37, sec. 3.3 Results, 1st – 3rd paragraph, “The rms values of weighted body acceleration, etc.”, Figs. 3.2 (a), (b) and (c))] Examiner’s interpretation: Figs. 3.2 (a), (b) and (c), displays kinematic curves with a varying spring stiffness and a damper parameter.  This demonstrates that there are one or more other geometries that are similar to the best geometry;

With respect to claim 18, the claim recites the same substantive limitations as claim 8 above, and are rejected using the same teachings.

With respect to claim 19, the claim recites the same substantive limitations as claim 9 above, and are rejected using the same teachings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BERNARD E COTHRAN/Examiner, Art Unit 2147
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147